


109 HR 5952 IH: Bodegas as Catalysts for Healthy

U.S. House of Representatives
2006-07-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		109th CONGRESS
		2d Session
		H. R. 5952
		IN THE HOUSE OF REPRESENTATIVES
		
			July 27, 2006
			Ms. Velázquez (for
			 herself, Mr. Owens,
			 Mr. Serrano,
			 Mr. Rangel,
			 Mr. Lipinski, and
			 Ms. Bordallo) introduced the following
			 bill; which was referred to the Committee
			 on Energy and Commerce, and in addition to the Committees on
			 Small Business and
			 Ways and Means, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To increase access to and consumption of fresh fruits,
		  vegetables, and healthy alternatives in low-income communities with high
		  incidences of obesity and obesity-related disease.
	
	
		1.Short titleThis Act may be cited as the
			 Bodegas as Catalysts for Healthy
			 Living Act.
		2.Grants for small
			 businesses and consumer education and outreach
			(a)Program
			 requiredThe Administrator of
			 the Small Business Administration shall carry out a program under which the
			 Administrator makes grants to any of the following:
				(1)A
			 locally-based organization that represents small business concerns.
				(2)A local redevelopment agency that is chartered, established, or otherwise
			 sanctioned by a State or local government.
				(b)Use of grant
			 amountsThe recipient of a grant under this section shall use the
			 grant amounts for one or more of the following activities:
				(1)To provide, to
			 independently owned and operated small business concerns, such as bodegas and
			 corner stores, assistance (such as assistance in purchasing appropriate
			 equipment, or assistance in hiring and training personnel) in expanding their
			 inventory to include one or more of the following products:
					(A)Fresh fruits and
			 vegetables.
					(B)Healthy
			 alternatives (as defined by the Department of Agriculture) such as whole milk
			 alternatives, pure fruit juices, and products with 0 grams of transfat).
					(2)To provide, to
			 community-based organizations, such as community health centers, assistance in
			 carrying out consumer education and outreach activities to encourage the
			 purchase of such products, such as by informing communities about the health
			 risks associated with high-calorie, low-exercise lifestyles and the benefits of
			 healthy living.
				(c)Collaboration
			 requiredA small business concern may receive assistance in
			 expanding inventory under subsection (b)(1) only if the small business concern
			 works in collaboration with one or more community-based organizations in
			 expanding that inventory. A community-based organization may receive assistance
			 in carrying out activities under subsection (b)(2) only if the community-based
			 organization works in collaboration with one or more small business concerns in
			 carrying out those activities.
			(d)Maximum
			 grantA grant under this section may not exceed $100,000.
			(e)Authorization of
			 appropriationsThere are authorized to be appropriated to carry
			 out this section $5,000,000 for fiscal year 2007.
			3.Coverage of additional
			 primary care and preventive services under the Medicare and Medicaid
			 programs
			(a)Medicare
			 program
				(1)In
			 generalSection 1861 of the Social Security Act (42 U.S.C. 1395x)
			 is amended—
					(A)in subsection
			 (s)(2), by adding at the end the following new subparagraph:
						
							(BB)additional
				primary and preventive services described in subsection
				(ccc);
							;
				and
					(B)by adding at the
			 end the following new subsection:
						
							(ccc)Additional primary and preventive
		  servicesThe term
				additional primary and preventive services means such primary
				and preventive services that are not otherwise covered under this title as the
				Secretary shall specify when provided by qualified providers, as specified by
				the Secretary. Such term includes the following:
								(1)Services for the
				prevention and treatment of obesity and obesity-related disease.
								(2)Supervised
				exercise sessions.
								(3)Exercise stress
				testing for the purpose of exercise prescriptions.
								(4)Lifestyle
				modification education.
								(5)Culinary arts
				education for the purpose of promoting proper
				nutrition.
								.
					(2)Conforming
			 amendments(A)Section 1862(a)(1) of
			 such Act (42 U.S.C. 1395y(a)(1)) is amended—
						(i)by striking and at
			 the end of subparagraph (M);
						(ii)by adding and at
			 the end of subparagraph (N); and
						(iii)by adding at the end the
			 following new subparagraph:
							
								(O)in the case of
				additional primary care and preventive services, which are performed more
				frequently than the Secretary may
				specify;
								.
						(B)Section 1833(b)(5) of such Act (42
			 U.S.C. 1395l(b)(5)) is amended by inserting or additional primary care
			 or preventive services (as defined in section 1861(ccc)) after
			 (jj)).
					(b)Medicaid
			 programSection 1905(a) of the Social Security Act (42 U.S.C.
			 1396d(a)) is amended—
				(1)by striking
			 and at the end of paragraph (27);
				(2)by redesignating
			 paragraph (28) as paragraph (29); and
				(3)by inserting after
			 paragraph (27) the following new paragraph:
					
						(28)additional primary
				care and preventive services (as defined in section 1861(ccc)) which are not
				otherwise covered under this subsection;
				and
						.
				(c)Effective
			 dateThe amendments made by this section shall take effect on the
			 first day of the first calendar quarter beginning after the date of the
			 enactment of this Act, with regard to whether regulations to implement such
			 amendments are in effect as of such date.
			
